DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 04/01/2021. Claims 1, 4, 6-8, 14-16, 24, 26-29, 34, 41, 43, 45-50 and 51 have been amended. Claim 44 is cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for those examiner's amendments were given in a telephone interview with attorney Christopher M. Swickhamer Reg. No.59, 853 on 04/30/2021.
The claims have been amended as following:
1.	(Currently Amended) A method for wireless communication by a user equipment (UE), comprising:
identifying a capability of the UE to support a number of physical downlink shared channel (PDSCH) transmission configuration indicator (TCI) states and a plurality of control resource set (CORESET) TCI states;
receiving a medium access control (MAC) control element (CE) indicating a first PDSCH TCI state that is an active PDSCH TCI state;
selecting the first PDSCH TCI state among a plurality of different PDSCH TCI states based at least in part on the MAC CE, [[and]] the identified capability, and a number of active CORESET TCI states; and
monitoring for a downlink transmission on a downlink data receive beam corresponding to the first PDSCH TCI state.

34.	(Currently Amended) The method of claim 1, wherein the number of PDSCH TCI states is less than the plurality of CORESET TCI states, the method further comprising:
selecting the first PDSCH TCI state from a subset of the plurality of CORESET TCI states that corresponds to one of the number of PDSCH TCI states.
35.	(Currently Amended) The method of claim 34, wherein a plurality of scheduling CORESETs respectively correspond to the subset of the plurality of CORESET TCI states.
37.	(Currently Amended) The method of claim 35, wherein each of the plurality of scheduling CORESETs corresponds to the subset of the plurality of CORESET TCI states.
41.	(Currently Amended) A method for wireless communication by a base station, comprising:
receiving a capability indicator of a capability of a user equipment (UE) to support a number of physical downlink shared channel (PDSCH) transmission configuration indicator (TCI) states and a plurality of control resource set (CORESET) TCI states;
selecting a first PDSCH TCI state among a plurality of different PDSCH TCI states based at least in part on the capability and a number of active CORESET TCI states; 
transmitting a medium access control (MAC) control element (CE) indicating the first PDSCH TCI state; and
transmitting a downlink transmission on a downlink data transmission beam corresponding to the first PDSCH TCI state.

48.	(Currently Amended) An apparatus for wireless communication by a user equipment (UE), comprising:
a processor,
memory in electronic communication with the processor; and
	instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a capability of the UE to support a number of physical downlink shared channel (PDSCH) transmission configuration indicator (TCI) states and a plurality of control resource set (CORESET) TCI states;
receive a medium access control (MAC) control element (CE) indicating a first PDSCH TCI state that is an active PDSCH TCI state;
select the first PDSCH TCI state among a plurality of different PDSCH TCI states based at least in part on the MAC CE, [[and]] the identified capability, and a number of active CORESET TCI states;
monitor for a downlink transmission on a downlink data receive beam corresponding to the first PDSCH TCI state.
49.	(Currently Amended) An apparatus for wireless communication by a base station, comprising:
a processor,
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive a capability indicator of a capability of a user equipment (UE) to support a number of physical downlink shared channel (PDSCH) transmission configuration indicator (TCI) states and a plurality of control resource set (CORESET) TCI states;
select a first PDSCH TCI state among a plurality of different PDSCH TCI states based at least in part on the capability and a number of active CORESET TCI states; 
transmit a medium access control (MAC) control element (CE) indicating the first PDSCH TCI state; and

50.	(Currently Amended) An apparatus for wireless communication by a user equipment (UE), comprising:
means for identifying a capability of the UE to support a number of physical downlink shared channel (PDSCH) transmission configuration indicator (TCI) states and a plurality of control resource set (CORESET) TCI states;
means for receiving a medium access control (MAC) control element (CE) indicating a first PDSCH TCI state that is an active PDSCH TCI state;
means for selecting [[a]] the first PDSCH TCI state among a plurality of different PDSCH TCI states based at least in part on the MAC CE, [[and]] the identified capability, and a number of active CORESET TCI states;
means for monitoring for a downlink transmission on a downlink data receive beam corresponding to the first PDSCH TCI state.
51.	(Currently Amended) An apparatus for wireless communication by a base station, comprising:
means for receiving a capability indicator of a capability of a user equipment (UE) to support a number of physical downlink shared channel (PDSCH) transmission configuration indicator (TCI) states and a plurality of control resource set (CORESET) TCI states;
means for selecting a first PDSCH TCI state among a plurality of different PDSCH TCI states based at least in part on the capability and a number of active CORESET TCI states; 
means for transmitting a medium access control (MAC) control element (CE) indicating the first PDSCH TCI state; and
means for transmitting a downlink transmission on a downlink data transmission beam corresponding to the first PDSCH TCI state.



Allowable Subject Matter
Claims 1-5, 7-43, 45-50 and 51 are allowed. 
Examiner’s Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are QUALCOMM INCORPORATED: "Beam Management for NR", 3GPP Draft, R1-1807341 Beam Management For NR, 3RD Generation Partnership Project (3GPP),Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG1, No. Busan, Korea, 20180521-20180525, 20 May 2018 (2018-05-20), XP051442533, 11 Pages and Xi et al. (U.S 2020/0288479). 
 Regarding in claims 1, 41, 48, 49, 50 and 51, NPL- R1-1807341 discloses support UE capability of max total 1 active TCI state: across PDSCH and CORESET per CC, which can be signaled by UE capability of max 1 active TCI state for PDSCH per CC and active TCI state across PDSCH and CORESET, i.e. the UE is supposed to receive PDSCH using a selected active TCI state.
Xi, discloses WTRU monitor control resource sets (CORESETs) to receive a physical downlink control channel (PDCCH) having downlink control information (DCI) that includes a scheduling offset and an indicated beam for a scheduled physical downlink shared channel (PDSCH) reception.
However, none of NPL- R1-1807341, Xin and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “identifying a capability of the UE to support a number of physical downlink shared channel (PDSCH) transmission configuration indicator (TCI) states and a plurality of control resource set (CORESET) TCI states; receiving a medium access control (MAC) control element (CE) indicating a first PDSCH TCI state that is an active PDSCH TCI state; selecting the first PDSCH TCI state among a plurality of different PDSCH TCI states based at least in part on the MAC CE, the identified capability, and a number of active CORESET TCI states” as recited in the context of claim 1, 48 and 50 and relating to “selecting a first PDSCH TCI state among a plurality of different PDSCH TCI states based at least in part on the capability, and a number of active CORESET TCI states; transmitting a medium access control (MAC) control element (CE) indicating the first PDSCH TCI state; and transmitting a downlink transmission on a downlink data transmission beam corresponding to the first PDSCH TCI state” as recited in the context of claim 41, 49 and 51. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-5, 7-40, 42, 43, 45-47 depend from claims 1, and 41 are allowed since they depend from allowable claims 1, 41, 48, 49, 50 and 51.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/01/2021